UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36508 KITE PHARMA,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-1524986 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2225 Colorado AvenueSanta Monica, California (Address of Principal Executive Offices) (Zip Code) (310) 824-9999 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of November 6, 2015, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 44,180,559. KITE PHARMA, INC. FORM10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 INDEX Page PartI — Financial Information 2 Item1. Condensed Consolidated Financial Statements - Unaudited 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Loss 3 Condensed Consolidated Statements of Changes in Stockholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PartII — Other Information 33 Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item3. Defaults Upon Senior Securities 60 Item4. Mine Safety Disclosures 60 Item5. Other Information 60 Item6. Exhibits 61 SIGNATURES 62 Trademarks and Trade names We have common law, unregistered trademarks for Kite Pharma and eACT based on use of the trademarks in the United States. This Quarterly Report contains references to our trademarks and to trademarks belonging to other entities. Solely for convenience, trademarks and trade names referred to in this Quarterly Report, including logos, artwork and other visual displays, may appear without the ® or TM symbols, but such references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or the rights of the applicable licensor to these trademarks and trade names. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, any other companies. PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS KITE PHARMA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) SEPTEMBER30,2015 DECEMBER31, (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other current assets Total current assets Restricted cash — Property and equipment, net Intangible assets, net — Goodwill — Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Deferred revenue — Accrued expenses and other current liabilities Total current liabilities Deferred revenue, less current portion — Contingent consideration — Other non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 12) STOCKHOLDERS' EQUITY Preferred Stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2015 and December 31, 2014 — — Common stock, $0.001 par value, 200,000,000 shares authorized, 43,980,523 and 41,855,304 shares issued and outstanding, excluding 1,288,822 and 2,180,129 shares subject to repurchase at September 30, 2015 and December 31, 2014, respectively 44 42 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 KITE PHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except share and per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenue $ $ — $ $ — Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income 61 Interest expense ) — ) ) Other income (expense) Total other income (expense) ) 50 ) Loss before income taxes ) Benefit from income taxes — — Net loss ) Series A preferred stock dividend — — — ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding, basic and diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustments, net of tax 55 — — Unrealized gain (loss) on available-for-sale securities, net 77 ) 33 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 3 KITE PHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY January 1, 2015 to September 30, 2015 (In thousands, except share amounts) (Unaudited) ACCUMULATED ADDITIONAL OTHER TOTAL COMMON STOCK PAID-IN ACCUMULATED COMPREHENSIVE STOCKHOLDERS' SHARES AMOUNT CAPITAL DEFICIT INCOME (LOSS) EQUITY Balance at January 1, 2015 $ 42 $ $ ) $ ) $ Stock-based compensation for services — Stock option exercises 1 — — Issuance of common stock, net 1 — — Issuance of common stock related to acquisition — — — Common stock warrants exercised — Employee stock purchase plan — — — Accumulated other comprehensive income — Net loss, nine months ended September 30, 2015 — — — ) — ) Balance at September 30, 2015 $ 44 $ $ ) $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 KITE PHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) NINEMONTHSENDEDSEPTEMBER30, Cash flows from operating activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash from operating activities Depreciation and amortization Stock-based compensation Non-cash interest expense on convertible notes — Deferred rent 55 Loss on disposal of assets — 10 Gain on sale of available for sale securities (1 ) — Deferred tax benefit recorded in connection with currency translation ) — Gain on adjustment of contingent consideration ) — Changes in operating assets and liabilities Deferred revenue — Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable Accrued expenses and other current liabilities Due to related party 72 16 Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchases of marketable securities ) ) Sales and maturities of marketable securities Amounts used to secure facilities ) — Purchase of property and equipment ) ) Net cash paid related to acquisition of T-Cell Factory, B.V. ) — Net cash used in investing activities ) ) Cash flows from financing activities Principal payments on capital lease obligations ) — Initial public offering costs — ) Proceeds from issuance of common stock Proceeds from exercise of stock options Proceeds from issuance of convertible notes — Net cash provided by financing activities Effect of exchange rate changes on cash — Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental schedule of cash flows information: Cash paid for interest $ 2 $ Supplemental schedule of non-cash investing and financing activities: Conversion of convertible notes and accrued interest into equity $ — $ Discount from conversion of securities into equity $ — $ Conversion of convertible securities into equity $ — $ Employee stock purchase plan shares issued $ $ — Tenant improvement allowance receivable $ $ — Issuance of stock to purchase T-Cell Factory, B.V. $ $ — See accompanying notes to unaudited condensed consolidated financial statements 5 KITE PHARMA, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2015 NOTE 1—BUSINESS AND NATURE OF OPERATIONS Nature of Operations Kite Pharma, Inc. (the “Company”) was incorporated on June1, 2009 in the State of Delaware. The Company is a clinical-stage biopharmaceutical company focused on the development and commercialization of novel cancer immunotherapy products designed to harness the power of a patient’s own immune system to target and kill cancer cells. The Company is developing multiple product candidates using its engineered autologous cell therapy (“eACT”), which involves the genetic engineering of T cells to express either chimeric antigen receptors (“CARs”) or T cell receptors (“TCRs”). The Company’s headquarters and operations are in Santa Monica, California. Since commencing operations, the Company has devoted substantially all of its efforts to securing intellectual property rights, performing research and development activities, including clinical trials, in collaboration with the Surgery Branch of the National Cancer Institute (“NCI”), hiring personnel, and raising capital to support and expand these activities. On March 17, 2015, the Company acquired T-Cell Factory, B.V. (“TCF”), a Dutch company, for the opportunity to significantly expand the Company’s pipeline of TCR-based product candidates. TCF has been renamed Kite Pharma EU B.V. (“Kite Pharma EU”). NOTE 2—BASIS OF PRESENTATION AND MANAGEMENT PLANS The Company has not generated any revenue from the sale of products since its inception. The Company has experienced net losses since its inception and has an accumulated deficit of $121.4 million and $58.0 million as of September 30, 2015 and December31, 2014, respectively. The Company expects to incur losses and have negative net cash flows from operating activities as it expands its portfolio and engages in further research and development activities, particularly conducting preclinical studies and clinical trials. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, the accompanying condensed consolidated financial statements contain all adjustments (consisting of normal recurring accruals and adjustments) necessary to present fairly the financial position, results of operations and cash flows of the Company at the dates and for the periods indicated. Amounts formerly included in the due to related party caption and the options early exercise liability captions have been reclassified to conform to the current period’s classification under other current liabilities. Additionally, amounts formerly included in the other assets caption that related to construction in progress have been reclassified to the current period’s classification under property and equipment. The interim results for the periods ended September 30, 2015 are not necessarily indicative of results for the full 2015 fiscal year or any other future interim periods. The success of the Company depends on its ability to develop its technologies to the point of U.S. Food and Drug Administration (“FDA”) approval and subsequent revenue generation or through the sale, merger, or other transfer of all or substantially all of the Company’s assets and, accordingly, to raise enough capital to finance these developmental efforts. In the future, management will need to raise additional capital to finance the continued operating and capital requirements of the Company. Any amounts raised will be used to further develop the Company’s technologies, acquire additional product licenses and for other working capital purposes. There can be no assurances that the Company will be able to secure such additional financing, or if available, that it will be sufficient to meet its needs. If the Company cannot obtain adequate working capital, it will be forced to curtail its planned business operations. NOTE 3—SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Accordingly, actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. Cash and cash equivalents consist primarily of money market funds and bank money market accounts and are stated at cost, which approximates fair value. 6 Restricted Cash The Company has a certificate of deposit that is posted as secured collateral in connection with a letter of credit relating to the Company’s lease of its commercial manufacturing facility. Amounts related to the certificate of deposit were reported as restricted cash and totaled $1.5 million at September 30, 2015. Concentration of Credit Risk Financial instruments, which potentially subject the Company to significant concentrations of credit risk, consist primarily of cash and cash equivalents and marketable securities. The primary objectives for the Company’s investment portfolio are the preservation of capital and the maintenance of liquidity. The Company does not enter into any investment transaction for trading or speculative purposes.
